             Case 4:21-cv-00015-BRW Document 4 Filed 02/02/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

LUTHER LEWIS                                                                        PLAINTIFF
ADC #156922

VS.                                     4:21-CV-00015-BRW

MIKE FUENTES, et al.                                                                DEFENDANTS

                                                 ORDER

          Plaintiff Luther Lewis (“Plaintiff”), currently in custody in the Tucker Unit of the

Arkansas Division of Corrections, filed this case pro se under 42 U.S.C. § 1983.1 I must screen

prisoner complaints that seek relief against a government entity, officer, or employee.2 I will

dismiss any part of a complaint raising claims that: (a) are legally frivolous or malicious; (b) fail

to state a claim upon which relief may be granted; or (c) seek money from a defendant who is

immune from paying damages.3

          For screening purposes, Plaintiff has stated unlawful arrest claims against Defendants

Fitzhugh and Fuentes, and excessive force claims against Defendants Fitzhugh and Evans. The

Clerk is directed to prepare summons for Defendants Fitzhugh, Fuentes, and Evans. The United

States Marshal shall serve a copy of the Complaint (Doc. No. 2), Summons, and this Order on

each of them without prepayment of fees and costs or security therefore. Service should be

attempted through the Conway Police Department, 1105 Prairie Street, Conway, Arkansas

72032.


1
    Doc. No. 2.
2
 28 U.S.C. § 1915A; 28 U.S.C. § 1915; Lewis v. Estes, 242 F.3d 375 (8th Cir. 2000) (per curiam)
(§ 1915A’s screening requirement applies regardless of fee status).
3
    28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e).
             Case 4:21-cv-00015-BRW Document 4 Filed 02/02/21 Page 2 of 2




          Plaintiff claims Defendant Culliford fastened the seatbelt around Plaintiff when Plaintiff

was in the backseat of a patrol car.4 These allegations do not rise to the level of a constitutional

violation. Plaintiff’s claims against Defendant Culliford are dismissed without prejudice, and

Defendant Culliford is dismissed as a Defendant from this lawsuit.

          IT IS SO ORDERED this 2nd day of February, 2021.



                                                       Billy Roy Wilson         ___
                                                       UNITED STATES DISTRICT JUDGE




4
    Doc. No. 2 at 4.
                                                   2
